Case 2:19-cv-09065-DMG-SK Document 23 Filed 05/18/20 Page 1 of 1 Page ID #:85



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10                                WESTERN DIVISION
 11

 12 RENE ALMARAZ,                                Case No.: CV 19-9065-DMG (SKx)
 13               Plaintiff,
 14                                              ORDER RE DISMISSAL OF
           vs.                                   ACTION [22]
 15
      U.S. BANK, N.A.,
 16             Defendant.
 17

 18

 19        Pursuant to the parties’ stipulation, U.S. Bank, N.A. is dismissed with
 20 prejudice and each party shall bear its own attorneys’ fees and costs. As there are

 21 no remaining defendants, this action is dismissed with prejudice in its entirety.

 22 IT IS SO ORDERED.

 23

 24 DATED: May 18, 2020
                                            DOLLY M. GEE
 25                                         UNITED STATES DISTRICT JUDGE
 26

 27

 28

                                                1
